Citation Nr: 1234516	
Decision Date: 10/04/12    Archive Date: 10/11/12

DOCKET NO.  10-04 900	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for an acquired psychiatric disability, to include post traumatic stress disorder (PTSD).

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for bilateral cataracts, status post surgeries, aphakia (also claimed as eye condition due to trauma).

3.  Entitlement to service connection for stomach cancer, to include as due to Agent Orange exposure.


REPRESENTATION

Appellant represented by:	James Brakewood



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Fitch, Counsel


INTRODUCTION

The Veteran served on active duty from September 1969 to September 1971.

In a November 2004 decision, the RO denied entitlement to service connection for PTSD.  The Veteran did not file a notice of disagreement with this action and the decision became final.  

In a December 2008 rating decision, the RO, in pertinent part, denied the Veteran's application to reopen the Veteran's claim of entitlement to service connection for PTSD.  The Veteran filed a notice of disagreement dated in February 2009 and the RO issued a statement of the case dated in December 2009.  The Veteran filed his substantive appeal in January 2010.

In June 2011, the RO denied the Veteran's application to reopen a claim of entitlement to service connection for bilateral cataracts, status post surgeries, aphakia (also claimed as eye condition due to trauma).  The RO also denied a claim of entitlement to service connection for stomach cancer.  Two weeks later, the Veteran submitted a statement indicating that he wished to reopen his claim for cataracts and also that he would like to add stomach cancer due to Agent Orange exposure.  The Board finds that this statement should be construed as a notice of disagreement with the June 2011 RO decision.  38 C.F.R. § 20.201.  The RO did not issue a statement of the case with respect to these claims.  

In December 2011, the Veteran, accompanied by his representative at the time, testified at a hearing before the undersigned Veterans Law Judge at the local regional office.  A transcript of these proceedings has been associated with the Veteran's claims file.  

After the RO issued the statement of the case dated in December 2009, the Veteran submitted numerous records related to his claim, only some of which were accompanied by a waiver of initial RO consideration.  As the substance of the matter must be remanded for further development, however, no separate remand for RO review is required in this case.

Here, the Board notes, because the Veteran's claim was previously denied and had become final, the Board is required to consider the issue of finality prior to any consideration on the merits. 38 U.S.C.A. §§ 7104(b), 5108 (West 2002); see Barnett v. Brown, 8 Vet. App. 1 (1995).  The Board has a legal duty to address the issue of whether new and material evidence has been submitted to reopen a claim, regardless of RO's actions.  Id. at 4.  

In addition, the Board notes that the Veteran has been diagnosed with PTSD.  The Board notes that the Veteran has also been diagnosed with depression.  The United States Court of Appeals for Veterans Claims (Court) has held that claims for service connection for PTSD encompass claims for service connection for all psychiatric disabilities.  Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record); see also See Brokowski v. Shinseki, 23 Vet. App. 79 (2009) (the scope of a claim includes any disability that may reasonably be encompassed by the claimant's description of the claim, including reference to a specific body part or system or a description of symptoms, as well as the other information of record).  Therefore, the Board has characterized this issue as set forth above.

Finally, the Board also notes that, in addition to the Veteran's claims file, the Veteran also has a Virtual VA paperless claims file, which is a highly secured electronic repository that is used to store and review documents involved in the claims process.  The Board has reviewed the contents of the paperless file as well as the Veteran's claims file and will proceed with review of the appellant's claim based upon all relevant evidence.  

In a September 2011 statement submitted by the Veteran's representative, the Veteran appears to be requesting service connection for a heart condition.  This issue is referred to the Agency of Original Jurisdiction (AOJ) for appropriate action.  

The reopened issue of entitlement to service connection for an acquired psychiatric disorder to include PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, Diagnostic Code.


FINDINGS OF FACT

1.  In a November 2004 decision, the RO denied entitlement to service connection for PTSD.  The Veteran did not file a timely appeal with respect to this decision and it became final.

2.  Evidence received since the November 2004 RO decision relates to an unestablished fact necessary to substantiate the claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD.  


CONCLUSIONS OF LAW

1.  The November 2004 rating decision which denied service connection for PTSD is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 3.104, 20.302, 20.1103 (2004).

2.  The evidence received subsequent to the November 2004 rating decision is new and material; and the claim for service connection for an acquired psychiatric disorder, to include PTSD, is reopened.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.303, 20.1105 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act

As a preliminary matter, the Board is required to address the Veterans Claims Assistance Act of 2000 ("VCAA") that became law in November 2000.  The VCAA provides, among other things, that VA will make reasonable efforts to notify a claimant of the relevant evidence necessary to substantiate a claim for benefits under laws administered by VA.  The VCAA also requires VA to assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

In terms of the Veteran's new and material claim, the Veteran must be provided with notice regarding the information needed to reopen the previously denied claims.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  

In this case, however, as the Board has decided to reopen the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, no further discussion of the Veterans Claims Assistance Act of 2000 and the implementing regulations is required at this point.  

II.  New and material evidence

In a November 2004 decision, the RO denied entitlement to service connection for PTSD.  The Veteran did not file a timely appeal with respect to this decision and it became final.  The RO in November 2004 found that the Veteran did not have a diagnosed mental disorder and that the evidence was inadequate to establish that a stressful experience occurred.

The evidence that has been added to the Veteran's claims file since the November 2004 decision consists of private and VA treatment records, a VA examination dated in October 2010, the Veteran's testimony before the RO, and statements of the Veteran and his spouse in connection with the claim.  The medical evidence indicates that the Veteran has been diagnosed with both PTSD and depression.  The Veteran also testified as to stressful events in service and submitted statements concerning his military stressors.  The VA examination also diagnosed PTSD but did not offer an opinion regarding the etiology of the condition.

As a general rule, a claim shall be reopened and reviewed if new and material evidence is presented or secured with respect to a claim that is final.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  The Board observes that a regulatory change with respect to new and material evidence claims has been made which applies prospectively to all claims submitted on or after August 29, 2001.  See 66 Fed. Reg. 45,620-30 (Aug. 29, 2001) [codified at 38 C.F.R. § 3.156(a)].  Because the Veteran filed his claim to reopen after this date, the new version of the law is applicable in this case.  

Under the revised regulation of 38 C.F.R. § 3.156(a), new evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

When determining whether a claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  In order for the evidence to be sufficient to reopen a previously denied claim, the evidence must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  Smith v. West, 12 Vet. App. 312 (1999).  If it is determined that new and material evidence has been submitted, the claim must be reopened.  The Board may then proceed to the merits of the claim on the basis of all of the evidence of record.

In determining whether new and material evidence has been received to reopen a claim, there is a low threshold for determining whether evidence raises a reasonable possibility of substantiating a claim.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  In determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should consider whether the evidence could reasonably substantiate the claim were the claim to be reopened, including by triggering VA's duty to obtain a VA examination.  Id. at 118.  Moreover, the Veteran need not present evidence as to each element that was a specified basis for the last disallowance, but merely new and material evidence as to at least one of the bases of the prior disallowance.  Id. at 120 (noting the assistance of 38 C.F.R. § 3.159(c)(4) would be rendered meaningless if new and material evidence required a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element). 

The evidence that has been added to the Veteran's claims file since the November 2004 RO decision is new in that it had not previously been submitted.  These records indicate current diagnoses related to the Veteran's acquired psychiatric disabilities and statements regarding the Veteran's in service stressors.  It is noted once again that the credibility of this evidence is presumed for the limited purpose of reopening the claims.  Accordingly, the Board finds that because this evidence addresses elements of the Veteran's claim that were not present in November 2004, it is considered to be material.  This new evidence, when considered by itself or in conjunction with the evidence previously of record, relates to an unestablished fact necessary to substantiate the Veteran's claim and is not cumulative or redundant in nature.  

Therefore, the evidence is considered to be both new and material and the claim is reopened.  38 C.F.R. § 3.156(a). 


ORDER

The claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, is reopened, and to this extent only, the appeal is granted.


REMAND

Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claims for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).

First, with respect to the Veteran's claims for bilateral cataracts, status post surgeries, aphakia (also claimed as eye condition due to trauma), and stomach cancer, the Board notes that, in June 2011, the RO denied the Veteran's application to reopen the cataract claim and denied service connection for stomach cancer.   Two weeks later, the Veteran submitted a statement indicating that he wished to reopen his claim for cataracts and also that he would like to add stomach cancer due to Agent Orange exposure.  The Board finds that this statement should be construed as a notice of disagreement with the June 2011 RO decision.  38 C.F.R. § 20.201.  The RO did not issue a statement of the case with respect to these claims.  Inasmuch as the RO has not furnished the appellant a statement of the case that addresses these issues, a remand is warranted.  38 C.F.R. § 20.201, 20.300-301; see Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); see also Grantham v. Brown, 111 F.3d 1156 (Fed. Cir. 1997).

Next, the Board notes that the Veteran testified before the Board that he is receiving disability benefits from the Social Security Administration.  The Veteran's claims file, however, does not contain records related to this award.  This matter should therefore be remanded and records related to such award should be associated with the Veteran's claims file.  38 C.F.R. § 3.159.  See also 38 C.F.R. § 3.159(c)(2) (when attempting to obtain records in the custody of a Federal department or agency, including the Social Security Administration, VA must make as many requests as are necessary to obtain relevant records; VA will end its efforts to obtain records from a Federal department or agency only if VA concludes that the records sought do not exist or that further efforts to obtain those records would be futile).

With regard to the Veteran's claim of service connection for an acquired psychiatric disorder, the Board notes that new regulations have been implemented with regard to stressor determinations for PTSD.  Per the new regulations, service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); an in-service stressor consistent with the places, types, and circumstances of service (satisfactorily established by lay testimony) that has been medically related to the Veteran's fear of hostile military or terrorist activity by a VA psychiatrist or psychologist, or one contracted with by VA; and the Veteran's PTSD symptoms have been medically related to the in-service stressor by a VA psychiatrist or psychologist, or one contracted with by VA.  See 38 C.F.R. § 3.304(f)(3); 75 Fed. Reg. 39843 - 39852 (July 13, 2010).

If a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  

For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  See 38 C.F.R. § 3.304(f)(3); 75 Fed. Reg. 39843 - 39852 (July 13, 2010).  

Thus, the primary effect of the amendment of § 3.304(f) is the elimination of the requirement for corroborating evidence of a claimed in-service stressor if it is related to the Veteran's "fear of hostile military or terrorist activity."  In place of corroborating reported stressors, a medical opinion must instead be obtained from a VA, or VA contracted, psychiatrist or psychologist.  The provisions of 38 C.F.R. § 4.125(a) require that a diagnosis of a mental disorder conform to the Diagnostic and Statistical Manual, Fourth Edition (DSM-IV).

The Veteran has not been provided notice with respect to this regulation.

In addition, the Board notes that the Veteran has been diagnosed with both PTSD and depression.  With respect to PTSD stressors, the Veteran reported that he was a crew chief for a Huey helicopter and would go into dangerous landing zones to drop off or pick up troops under fire.  The Veteran indicated that they had come under fire many times performing these operations and that he was always in fear of being shot down.  The Veteran also stated that he flew out of Veinh Long to bases like Phe Bai and Da Nang.  He reported being shot at with mortars, rockets, and small arms fire when he would fly to these places.  He stated that he flew a lot of these missions in June and July 1971.  The Veteran also stated that he was a door gunner on the helicopter.  Finally, the Veteran reported witnessing the death of Joseph Arp when his helicopter was shot down sometime in 1970, that he was wounded by shrapnel when a land mine exploded nearby (he reported that this damaged his eyes as well), and that he was seated next to a soldier with the last name of Modisett when he was decapitated sometime in 1970.  The RO in the December 2009 statement of the case indicated that the military casualty database showed no reports of death for either Arp or Modisett.  In November 2008, the RO made a Formal Finding of a lack of information required to corroborate the Veteran's stressors.  

Based on the foregoing, upon remand, the RO/AMC should notify the Veteran of the regulation changes and ensure that the Veteran's claim of service connection for PTSD is readjudicated under the amendments.  The Veteran should also be afforded an additional opportunity to provide detailed information regarding any claimed in service stressors, to include specific names, dates, and locations.  The Veteran should also be informed that he can submit statements of fellow servicemen, photographs, or other corroborating evidence that may tend to support his stressors.  

Finally, in light of the regulation changes, and in light of the symptoms of PTSD noted in the Veteran's VA treatment records, the Veteran should be scheduled for a VA examination to determine whether he has PTSD due to stressors incurred in service.  See 38 U.S.C.A. § 5103A(d) and 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In this regard, the Board notes that the Veteran was provided with a VA examination dated in October 2010.  The Veteran was diagnosed with PTSD, but no medical opinion was requested.  The Board also notes that the Veteran has been diagnosed with depression.  Upon remand, the examiner should specifically offer an opinion regarding whether the Veteran's depression, or other psychiatric disorder other than PTSD, is due to his active military service.  

Next, the Board notes that the Veteran has been treated at the New Orleans VA Medical Center, and the Veteran testified that he is currently receiving treatment there.  The Veteran also testified that he received treatment at the VA from 1973 to 1975 and again in the 1980s from this same facility.  Upon remand, the RO should request all records of the Veteran's treatment with the New Orleans VA Medical Center dated prior to 1999 and after January 2011.  The Veteran should also be afforded an opportunity to submit other relevant records related to his claim.  

In this regard, the Board notes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered to be constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  VA must obtain outstanding VA and private records.  See 38 U.S.C.A. § 5103A(b-c); 38 C.F.R. § 3.159(c).  

Finally, the Board notes that the Veteran was sent a letter dated in July 2008 that included notice of the requirements to reopen the claim of entitlement to service connection for PTSD under Kent v. Nicholson, 20 Vet App. 1 (2006).  However, notice as to the elements of service connection for the underlying claim were not included in this letter.  Upon remand, therefore full VCAA notice regarding the claim should be provided.   38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Accordingly, the case is REMANDED for the following action:

1.  The RO should furnish the Veteran a statement of the case regarding the issues of (i) new and material evidence for a claim of entitlement to service connection for bilateral cataracts, status post surgeries, aphakia (also claimed as eye condition due to trauma), and (ii) entitlement to service connection for stomach cancer, to include as due to Agent Orange exposure, to include notification of the need, and the appropriate time period, in which to file a substantive appeal to perfect the issue, in accordance with 38 C.F.R. § 19.30.

2.  Send the Veteran full VCAA-compliant notice as to the claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This should include VCAA-compliant notice as to the amended provisions of 38 C.F.R. § 3.304(f) pertaining to verification of in-service stressors for a service connection claim for PTSD, effective July 13, 2010.  

3.  Take appropriate steps to contact the Veteran and request that he identify all non-VA health care providers, other than those already associated with the Veteran's claims file, that have treated him since service for his claimed disabilities.  The aid of the Veteran in securing these records, to include providing necessary authorization(s), should be enlisted, as needed.  If any requested records are not available, or if the search for any such records otherwise yields negative results, that fact should clearly be documented in the claims file, and the Veteran should be informed in writing.  The Veteran may submit medical records directly to VA.  

4.  Update VA treatment records, including records from the New Orleans VA Medical Center dated prior to 1999 and after January 2011.  If such efforts prove unsuccessful, documentation to that effect should be added to the claims folder.

5.  Request, directly from the SSA, complete copies of any disability determination(s) it has made concerning the Veteran, as well as copies of the medical records that served as the basis for any such decision(s).  All attempts to fulfill this development must be documented in the claims file.  If the search for any such records yields negative results, that fact should be clearly noted, with the RO either documenting for the file that such records do not exist or that further efforts to obtain them would be futile, and the Veteran 
should be informed in writing.

6.  Contact the Veteran and advise him to specify and submit any information or evidence potentially corroborative of any claimed in-service stressors.  The Veteran should be told to be as specific as possible with respect to names, dates, locations, and units involved.  In doing so, the RO/AMC should notify the Veteran that he may submit lay statements and/or buddy statements from fellow servicemen or people who knew him during this period and could verify his report, and photos, contemporaneous letters, or other information that may corroborate his statements.  

If appropriate, the RO should then review the file and prepare a summary of all claimed and verifiable stressors.  This summary, and all associated documents, should be sent to the U.S. Army and Joint Services Records Research Center (JSRRC).  The RO must request that the JSRRC provide information which might corroborate the alleged stressors.  The RO must associate any response and/or additional records with the claims file.

7.  Schedule the Veteran for a comprehensive VA psychiatric examination to determine the diagnoses of all psychiatric disorders that are present.  The claims folder and a copy of this remand must be provided to the examiner prior to the examination.  The examiner should determine the diagnoses of any currently manifested psychiatric disorder(s).  The diagnosis(es) must be based on examination findings, all available medical records, complete review of comprehensive testing for PTSD, and any special testing deemed appropriate.  A multiaxial evaluation based on the current DSM-IV diagnostic criteria is required.  

a) The examiner should first determine whether the Veteran currently has an acquired psychiatric disorder, to include PTSD, according to the American Psychiatric Association:  Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV) criteria.  

If the Veteran is diagnosed with PTSD, the examiner should specify any stressor(s) that provide the basis of the diagnosis.  

The examiner should also determine whether the Veteran currently suffers from PTSD related to his fear of hostile military or terrorist activity while on active duty, and whether it is adequate to support a diagnosis of PTSD.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming  artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the  event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror. 

b)  For any other psychiatric diagnosis, the examiner is requested to render an opinion as to the following:

Does the Veteran have a psychiatric disorder other than PTSD?  If so, state the diagnosis or diagnoses. 

If the examiner finds that the Veteran has a diagnosed psychiatric disorder other than PTSD, did such disorder have its onset during active duty, within one year of active duty, or is such condition otherwise related to the Veteran's military service?  

A complete rationale for all opinions is requested.  In offering any opinion, the examiner must consider the Veteran's lay statements regarding the incurrence of his claimed disorder and the continuity of symptomatology.  If the examiner finds that he or she cannot provide a nexus opinion without resorting to speculation, the examiner must explain why he or she is unable to provide an opinion without speculation, and sufficiently explain the reasons for that inability.

8.  After ensuring that the requested actions are completed, the RO or AMC should re-adjudicate the claims on appeal.  If the benefits sought are not fully granted, the RO or AMC must furnish a supplemental statement of the case (SSOC), before the claims file is returned to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The purpose of the examination requested in this remand is to obtain information or evidence (or both) which may be dispositive of the appeal.  Therefore, the Veteran is hereby placed on notice that, pursuant to 38 C.F.R. § 3.655, failure to cooperate by attending a requested VA examination may result in an adverse determination.  See Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
C. TRUEBA 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


